Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 4, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the alignment condition is based upon a phase-angle between a voltage supplied to the primary coil by the power source and a current flowing through the primary coil.
In regards to claim 9, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
alignment processing circuitry configured to determine an alignment condition of the receiver pad with respect to a transmitter pad comprising a primary coil supplied by a power source, the primary coil configured to generate a magnetic field distribution exhibiting a radial rate of change along a radius extending from a center of the primary coil, where the alignment condition is determined by the alignment processing circuitry 3Serial No.: 16/086,042Docket No.: 222105-1010 based at least in part upon outputs of each of the at least three separate auxiliary coils produced by the magnetic field distribution.
In regards to claim 19, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX W LAM/Examiner, Art Unit 2842       
                                                                                                                                                                                                 
/JOHN W POOS/Primary Examiner, Art Unit 2896